Mb. Justicie Peceham
delivered the opinion of the court.
This case involves the same questions' as that of the Boston and Montana Consolidated Copper and Silver Mining Company v. The Montana Ore Purchasing Company &c., (No. 103,) ante, p. 632, the only point of difference between the two being that the Chile Gold Mining Company and the other defendants herein are sued as lessees of the Montana Ore Purchasing Companjq they having as such lessees attempted to interfere with the complainant’s right of property. The complaint was dismissed for want of jurisdiction.
For the reasons stated in the opinion in No. 103, this decree is also

Affirmed.